OTT, Acting Chief Judge.
After reviewing the briefs and record on appeal, we find that appellant has failed to demonstrate reversible error and we therefore affirm. However, because of a clerical error in the court’s written judgment, we remand for correction.
The parties agree that a jury found appellant guilty of unarmed burglary, a second-degree felony. However, the written judgment erroneously adjudicates appellant guilty of armed burglary, a first-degree felony. No sentence was imposed for this crime.
Consequently, we remand this cause to the trial court for correction of the clerical error. See Zigler v. State, 446 So.2d 266 (Fla. 2d DCA 1984). In all other respects, this cause is affirmed.
AFFIRMED AND REMANDED FOR CORRECTION OF JUDGMENT.
SCHOONOVER and LEHAN, JJ., concur.